UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8029


FELTON YAWN,

                Petitioner – Appellant,

          v.

WILLIE EAGLETON, Warden ECI,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Patrick Michael Duffy, Senior
District Judge. (4:09-cv-01221-PMD)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felton Yawn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Felton Yawn, a state prisoner, seeks to appeal the

district     court’s       order    adopting        the       recommendation           of   the

magistrate       judge   and   denying       relief      on    his    28    U.S.C.      § 2241

(2006) petition.           The order is not appealable unless a circuit

justice     or     judge     issues      a       certificate         of    appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”        28   U.S.C.       § 2253(c)(2).              A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the   district       court     is     debatable       or       wrong       and       that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                          We have independently

reviewed the record and conclude that Yawn has not made the

requisite     showing.         Accordingly,         we     deny      a     certificate       of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     DISMISSED



                                             2